UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2020


CURTIS E. LEYSHON,

                 Petitioner – Appellant,
                  – ,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 020983-13)


Submitted:   May 18, 2016                     Decided:    May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Edward Leyshon, Appellant Pro Se.    Caroline D. Ciraolo,
Acting Assistant Attorney General, Bridget M. Rowan, Clint A.
Carpenter, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Olivia H. Rembach, Amy Dyar Seals, INTERNAL
REVENUE SERVICE, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis E. Leyshon appeals the tax court’s order sustaining

the Commissioner’s assessment of a deficiency and penalty with

respect to his 2010 federal income tax liability and imposing a

penalty    pursuant   to   26    U.S.C.       § 6673(a)(1)    (2012).      We   have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the tax court.                       Leyshon v.

Comm’r of Internal Revenue, Tax Ct. No. 020983-13 (U.S. Tax Ct.

June 5, 2015).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and    argument       would   not   aid   the   decisional

process.



                                                                           AFFIRMED




                                          2